702 S.E.2d 493 (2010)
STATE
v.
BOWDITCH, Plemmons & Waters.
No. 448PA09.
Supreme Court of North Carolina.
October 7, 2010.
Kate Dreher, Assistant District Attorney, Joseph Finarelli, Assistant Attorney General, for State of North Carolina.
Rhonda Moorefield, Asheville, for Mark Allen Waters.
Barbara S. Blackman, Assistant Appellate Defender, for Kenneth Edward Plemmons.
Paul F. Herzog, for Kenney Bowditch.


*494 Amended

The following order has been entered on the motion filed on the 14th of April 2010 by Plaintiff-Appellant to strike material from appendix to brief of defendant appellees:
"Motion Denied by order of the Court in conference this the 7th of October 2010."